Citation Nr: 1548766	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for recurrent pleurisy, to include scar on lung, as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to a higher initial disability rating for atherosclerotic coronary artery disease, currently evaluated as 30 percent disabling.

3.  Entitlement to a higher initial disability rating for a cervical spine disability, currently evaluated as 20 percent disabling.

4.  Entitlement to higher initial disability ratings for spinal fusion L5-S1, with lumbar radiculopathy, currently evaluated as 10 percent disabling for the period prior to August 14, 2014, and as 40 percent disability for the period from August 14, 2014.

5.  Entitlement to an initial, compensable disability rating for gastroesophageal reflux disease.

6.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1995, and from December 2003 to October 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in pertinent part, denied service connection for recurrent pleurisy, to include scar on lung, as a qualifying chronic disability under 38 C.F.R. § 3.317.  The Veteran timely appealed.

These matters also come to the Board on appeal from a September 2013 decision of the RO that, in pertinent part, granted service connection for atherosclerotic coronary artery disease evaluated as 30 percent disabling; for a cervical spine disability evaluated as 20 percent disabling; for spinal fusion L5-S1, with lumbar radiculopathy, evaluated as 10 percent disabling; and for gastroesophageal reflux disease evaluated as 0 percent (noncompensable) disabling-each effective October 31, 2011.  The Veteran timely appealed for higher initial ratings.

In September 2014, a Decision Review Officer increased the disability evaluation to 40 percent for spinal fusion L5-S1, with lumbar radiculopathy, effective August 14, 2014.  Because higher evaluations are available for the lumbar spine disability prior to and as of August 14, 2014; and the Veteran is presumed to seek the maximum available benefit for a disability, the claim encompassing all rating periods remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2015, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance, to submit additional documentary evidence.  In July 2015, the Veteran's agent submitted additional evidence and waived initial consideration of the evidence by the RO; the evidence consisted of VA treatment records. The Board accepts the evidence for inclusion in the record.  38 C.F.R. § 20.800 (2015).

In November 2015, the Veteran's agent submitted a copy of the favorable May 2012 Social Security determination, as well as certain private treatment records.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of TDIU and higher initial ratings for atherosclerotic coronary artery disease; for a cervical spine disability; for spinal fusion L5-S1, with lumbar radiculopathy; for gastroesophageal reflux disease; and for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran at the June 2015 hearing, that a withdrawal of the appeal for service connection for recurrent pleurisy, to include scar on lung (as a qualifying chronic disability under 38 C.F.R. § 3.317), is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for recurrent pleurisy, to include scar on lung (as a qualifying chronic disability under 38 C.F.R. § 3.317), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim for Recurrent
Pleurisy, to Include Scar on Lung

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for recurrent pleurisy, to include scar on lung (as a qualifying chronic disability under 38 C.F.R. § 3.317), on the record at the June 2015 hearing.  The withdrawal was reduced to writing in the hearing transcript.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for recurrent pleurisy, to include scar on lung (as a qualifying chronic disability under 38 C.F.R. § 3.317), and the claim is dismissed.


ORDER

The appeal seeking service connection for recurrent pleurisy, to include scar on lung, as a qualifying chronic disability under 38 C.F.R. § 3.317 is dismissed.


REMAND

Records

The Veteran reported receiving treatment, including a recent echocardiogram, for atherosclerotic coronary artery disease from a private physician, Dr. Nwagu, in Anniston, Alabama.

The Veteran also reported receiving treatment for pain of the cervical spine and lumbar spine from a private physician, Dr. Connor, in Gadsden, Alabama.

The RO or VA's Appeals Management Center (AMC) should specifically seek the Veteran's authorization for release of treatment records pertaining to atherosclerotic coronary artery disease; pertaining to a cervical spine disability; and pertaining to spinal fusion L5-S1, with lumbar radiculopathy.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Social Security 

Records in the claims folder show that the Veteran's claim for Social Security benefits based upon disability was awarded in May 2012.  The medical evidence (other than VA treatment records) that is used by SSA to award disability benefits and any recent evaluations should be obtained.  When VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

TDIU 

The Board finds that adjudication of the matter of entitlement to a TDIU must be deferred, pending resolution of the Veteran's claims on appeal for higher initial ratings for atherosclerotic coronary artery disease; for a cervical spine disability; for spinal fusion L5-S1, with lumbar radiculopathy; and for gastroesophageal reflux disease.

Service-Connected PTSD Evaluation 

In August 2011, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation, effective August 28, 2008.  Correspondence submitted by the Veteran in September 2011 has been accepted by the Board as a notice of disagreement (NOD) with the initial rating.

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the initial rating for PTSD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(c) notice letter on the claim for TDIU.

2.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to atherosclerotic coronary artery disease from the Veteran's private physician (Dr. Nwagu in Anniston, Alabama); and that pertain to a cervical spine disability and spinal fusion L5-S1, with lumbar radiculopathy, from the Veteran's private physician (Dr. Connor in Gadsden, Alabama)-dated from November 2011 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Obtain the Veteran's outstanding VA treatment records from August 2015 forward; and associate them with the Veteran's claims file. 

4.  Undertake appropriate action to obtain copies, from the Social Security Administration, of the medical records (other than VA treatment records) used as a basis of the May 2012 award, and any recent evaluations.

5.  Issue a Statement of the Case (SOC) with regard to the initial rating assigned for PTSD.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

6.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  In so doing, take into consideration all applicable rating criteria as well as staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999); and take into consideration the additional records submitted by the Veteran's agent in November 2015.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


